           CASE 0:19-cv-02622-ECT-TNL Doc. 68 Filed 02/09/21 Page 1 of 18




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


    David Jannetta, et al.,                                      Case No. 19-cv-2622 (ECT/TNL)

                            Plaintiffs,

    v.                                                                           ORDER

    Minnesota Department of Human
    Services, et al.,

                            Defendants.


    Steven Hogy, Merlin Adolphson, and Kenneth Daywitt, MSOP, 1111 Highway 73,
    Moose Lake, MN 55767 (pro se Plaintiffs) 1; and

    Aaron Winter and Molly Beckius, Assistant Attorneys General, Office of the Minnesota
    Attorney General, 445 Minnesota Street, Suite 1400, St. Paul, MN 55191 (for Non-Doe
    Defendants).


                                           I. INTRODUCTION

          This matter comes before the Court on Plaintiffs’ Motion to Compel Supplemental

Answers to Interrogatories (ECF No. 50); Motion for Appointment of Counsel (ECF No.

58); and Motion to Preserve Evidence (ECF No. 62). For the following reasons, the Court

grants in part and denies in part Plaintiffs’ motion to compel and denies the remaining

motions.




1
 Plaintiffs Hogy, Adolphson, and Daywitt informed the Court via a letter filed January 13, 2021, that the remaining
Plaintiff, David Jannetta, passed away on January 1, 2021. (ECF No. 64.) Plaintiffs Hogy, Adolphson, and Daywitt
continue with this suit. (Id.)


                                                           1
          CASE 0:19-cv-02622-ECT-TNL Doc. 68 Filed 02/09/21 Page 2 of 18




                                            II. BACKGROUND

         Plaintiffs have filed suit against the Minnesota Department of Human Services and

several employees of the Minnesota Sex Offender Program (“MSOP”). Dispositive motion

practice has reduced the complaint to claims for prospective injunctive relief against the

individual Defendants in their official capacities for violation of Plaintiffs’ First and Fourth

Amendment rights, insofar as those claims relate to MSOP Policy 420-5230, “Media

Possession by Clients” (hereinafter “the Policy”). 2 (Order Accepting R&R at 1-2, ECF

No. 30.)

                                              III. ANALYSIS

         Plaintiffs have filed three motions. The Court addresses each in turn.

         A. Motion to Compel

         In their Motion to Compel, Plaintiffs argue that 8 of the 15 interrogatories in their

First Set of Interrogatories were answered incompletely and evasively, as well as

“contained objections that were not apropos to the interrogatory requests.” (ECF No. 50

at 2.) Plaintiffs ask the Court to order Non-Doe Defendants (hereinafter “Defendants”) to

answer the interrogatories at issue and to award each Plaintiff “reasonable costs in the sum

of $300” as Defendants’ refusal to answer the interrogatories was “without substantial

justification.” (Id. at 11-12.) Defendants oppose the motion, arguing Plaintiffs either do



2
  At the time Plaintiffs filed this action, the issue date of the Policy was August 6, 2019 and its effective date was
September 3, 2019. (Ex. 1 to Decl. of Aaron Winter, ECF No. 19-1 (hereinafter cited as “the Policy”).) This Policy
is reviewed annually. (Id. at 7.) It would appear that this policy has since been updated. (See MSOP Policy 420-
5230 “Media Possession by Clients” issued and effective July 10, 2020, ECF No. 51); cf. Stone v. Jesson, No. 11-cv-
951 (WMW/HB), 2019 WL 7546630, at *1 n.1 (D. Minn. Dec. 3, 2019) (noting that the 2007 Media Policy “has
since been amended several times.”).


                                                            2
          CASE 0:19-cv-02622-ECT-TNL Doc. 68 Filed 02/09/21 Page 3 of 18




not specify the material they are trying to compel or that the interrogatories otherwise “ask

for information that has either otherwise been disclosed, is irrelevant, or would be unduly

burdensome to provide even if minimally relevant.” (Non-Doe Defs.’ Mem. of Law in

Opp’n to Pls.’ Mot. to Compel (“Defs.’ Mem. on Mot. to Compel”) at 2, ECF No. 52.) 3

                  1. Legal Standard

         “An interrogatory may relate to any matter that may be inquired into under Rule

26(b).” Fed. R. Civ. P. 33(a)(1). If a party fails to answer an interrogatory, an opposing

party may move to compel the answer. Fed. R. Civ. P. 37(a)(3)(iii). When filing a motion

to compel discovery under Rule 37, the motion or accompanying memorandum must

contain “the remedy sought, together with an argument for why the requested remedy is

authorized and justified.” D. Minn. LR 37.1(f).

         As to the proper scope of an interrogatory, “[p]arties may obtain discovery regarding

any nonprivileged matter that is relevant to any party’s claim or defense and proportional

to the needs of the case . . . .” Fed. R. Civ. P. 26(b)(1). “Information within this scope of

discovery need not be admissible in evidence to be discoverable.” Id. Rule 26(b)(1) “is

construed broadly to encompass ‘any matter that bears on, or that reasonably could lead to

other matter that could bear on, any issue that is or may be in the case.’” United States v.

R.J. Zavoral & Sons, Inc., No. 12-cv-668 (MJD/LIB), 2014 WL 12756820, at *2 (D. Minn.

Jan. 17, 2014) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978));


3
  The Court notes that Plaintiffs filed a reply brief on October 1, 2020. (ECF No. 56.) As Plaintiffs did not have
prior approval to file this reply brief, it was not considered. (See Pretrial Scheduling Order at 2, ECF No. 33
(“Reply briefs are not permitted for nondispositive motions without prior approval of the Court.”); see also D. Minn.
LR 7.1(b)(3) (“Except with the court’s prior permission, a party must not file a reply memorandum in support of a
nondispositive motion.”).)


                                                            3
        CASE 0:19-cv-02622-ECT-TNL Doc. 68 Filed 02/09/21 Page 4 of 18




see also Heilman v. Waldron, 287 F.R.D. 467, 473 (D. Minn. 2012) (“Relevance is

construed broadly at the discovery stage.”). “Some threshold showing of relevance must

be made,” however, “before parties are required to open wide the doors of discovery and

to produce a variety of information which does not reasonably bear upon the issues in the

case.” Hofer v. Mack Trucks, Inc., 981 F.2d 377, 380 (8th Cir. 1992); see Haddley v. Next

Chapter Tech., Inc., No. 16-cv-1960 (DWF/LIB), 2018 WL 2180253, at *3 (D. Minn. Mar.

23, 2018) (“[T]he scope of discovery is intended to focus on the actual claims or defenses

that are at issue in the litigation.”). Further, “even if relevant, discovery is not permitted

where no need is shown, or compliance would be unduly burdensome, or where harm to

the person from whom discovery is sought outweighs the need of the person seeking

discovery of the information.” Miscellaneous Docket Matter No. 1 v. Miscellaneous

Docket Matter No. 2, 197 F.3d 922, 925 (8th Cir. 1999) (quotation omitted); see Fed. R.

Civ. P. 26(b)(1).

       This Court “has very wide discretion in handling pretrial discovery.” Hill v. Sw.

Energy Co., 858 F.3d 481, 484 (8th Cir. 2017) (quotation omitted). “The parties and the

court have a collective responsibility to consider the proportionality of all discovery and

consider it in resolving discovery disputes.’” Vallejo v. Amgen, Inc., 903 F.3d 733, 742

(8th Cir. 2018) (quoting Fed. R. Civ. P. 26 advisory committee’s note to 2015 amendment).

“[A] court can—and must—limit proposed discovery that it determines is not proportional

to the needs of the case.” Vallejo, 903 F.3d at 742 (quotation omitted). Considerations

bearing on proportionality include “the importance of the issues at stake in the action, the

amount in controversy, the parties’ relative access to relevant information, the parties’


                                                4
             CASE 0:19-cv-02622-ECT-TNL Doc. 68 Filed 02/09/21 Page 5 of 18




resources, the importance of the discovery in resolving the issues, and whether the burden

or expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P.

26(b)(1); see also Vallejo, 903 F.3d at 742-43.

           Plaintiffs have alleged that the Policy, which largely prohibits the possession and

viewing of videos that are unrated or not rated by the Motion Picture Association of

America (“MPAA”), violates their rights. (See generally Compl., ECF No. 1.) These

claims have been previously winnowed through dispositive motion practice to First and

Fourth Amendment claims, and, as previously summarized by the Court, the question that

remains “is whether the particular limitations placed upon civil detainees by MSOP

officials concerning not rated or unrated media would survive review under a modified

Turner analysis.” Jannetta v. Minnesota Dep’t of Human Servs., No. 19-cv-2622, 2020

WL 3405430, at *9 (D. Minn. June 1, 2020) 4 (citing Turner v. Safley, 482 U.S. 78 (1987)),

report and recommendation accepted, 2020 WL 3402418 (D. Minn. June 19, 2020) 5; see

also Stone, 2019 WL 7546630, at *5 (outlining the modified Turner factors considered in

this District). With the proportionality standard and scope of Plaintiffs’ surviving claims

in mind, the Court considers each challenged interrogatory response.

                    2. Interrogatory Number 2

           Plaintiffs requested Defendants “[i]dentify each person since 2007 who is or has

been on the Media Review Committee, their educational background, their job position in

which they work(ed) at MSOP, their expertise related to determination of what is


4
    Also available at ECF No. 29 at 19.
5
    Also available at ECF No. 30.


                                                  5
        CASE 0:19-cv-02622-ECT-TNL Doc. 68 Filed 02/09/21 Page 6 of 18




appropriate for patient viewing, and describe in detail the scope of that knowledge and how

they obtained it.” (Pls.’ First Set of Disc. Reqs. to Defs. (“Pls.’ Disc. Reqs.”) at 6, Ex. 1 to

Decl. of Molly Beckius (“Beckius Decl.”), ECF No. 53-1.)

       Defendants objected that this request was unduly burdensome, and at least partially

irrelevant. (Non-Doe Defs.’ Resps. to Pls.’ First Set of Disc. Reqs. (“Defs.’ Resps.”) at 4-

5, Ex. 2 to Beckius Decl., ECF No. 53-1.) Defendants did provide to Plaintiffs “names of

the individuals who have developed the three most recent media policies, including the one

at issue in this case and its immediate predecessors.” (Defs.’ Mem. on Mot. to Compel at

3.) Defendants have also “disclosed documentation including media review minutes dating

back to 2013, which identify the name of the media reviewed, the rating, and whether it

was prohibited or permitted.      In many instances, these documents also indicate the

members present at the media review committee meeting and the reason for the denial.”

(Id. at 4.) Plaintiffs argue Defendants’ objection is without merit generally because they

are “vague, misleading, [and] untrue” and specifically argue the objection misstates the

facts in record because Plaintiffs’ complaint “clearly state[s] that Defendants on the [Media

Review Committee] are unqualified to do media review.” (Pls.’ Mot. to Compel at 4 (citing

Compl. ¶ 23).)

       As Defendants correctly argue, “the only remaining claim in the case does not

challenge the qualifications” of individuals on the Media Review Committee (“MRC”).

(Id.) The remaining claim in this suit focuses on the Policy itself. Defendants have

provided information relating to individuals who have developed the Policy at issue, as

well as previous versions of the Policy. This is relevant information, as these individuals


                                                 6
        CASE 0:19-cv-02622-ECT-TNL Doc. 68 Filed 02/09/21 Page 7 of 18




will be able to comment further on the reasoning behind the Policy’s partial prohibition of

unrated and not rated videos. It would be unduly burdensome and disproportional for

Defendants to produce every member of the MRC going back over 13 plus years, especially

when the remaining claims relate to the Policy and not any specific person.

              3. Interrogatory Number 6

       Plaintiffs requested Defendants “[i]dentify and describe in detail the understanding

and bearing of the Kruger Settlement see: Kruger v. Goodno, Civ. No. 05-2078 (JRT/FLN)

(D. Minn.) as it applies to Plaintiffs.” (Pls.’ Disc. Reqs. at 7.) Defendants objected to this

request on the basis that it is irrelevant as “Plaintiffs were not involved in the Kruger

lawsuit, and the Kruger lawsuit did not concern the media review policy at issue in this

case.” (Defs.’ Resps. at 7.)

       The Court agrees. While the 2007 Media Policy was adopted as part of the Kruger

settlement and Plaintiffs challenge an amended version of that policy, Plaintiffs were not

parties to the settlement. See Ivey v. Mooney, No. 05-2666 (JRT/FLN), 2008 WL 4527792,

at *1-2 (D. Minn Sept. 30, 2008) (discussing the history of the Kruger settlement and the

resulting new media policy for MSOP clients). Further, “Kruger is deceased, and nothing

in the agreement indicates that the obligations undertaken by MSOP pursuant to that

agreement would survive Kruger’s death or that court approval would be necessary for

future [media] policy revisions.” Stone, 2019 WL 7546630, at *4; see id. (“The 2007

Media Policy did not establish a ceiling for restrictions on the rights of civilly committed

individuals to receive and consume media.”)




                                                7
        CASE 0:19-cv-02622-ECT-TNL Doc. 68 Filed 02/09/21 Page 8 of 18




       The inquiry in this matter, similar to Stone, is whether Defendants’ application of

the Policy violated Plaintiffs’ First and Fourth Amendment rights under the modified

Turner test. The Kruger settlement is irrelevant to Plaintiffs’ claims and thus, Defendants

should not be required to produce any information in response to this interrogatory.

              4. Interrogatory Number 7

       Plaintiffs requested Defendants “[i]dentify all persons who train the MSOP staff in

acceptable media possession for each patient, and their role in such training.” (Pls.’ Disc.

Reqs. at 7.) Defendants objected to this interrogatory as irrelevant because the “lawsuit

does not allege that Defendants have failed to train staff” on the Policy and because the

request “appears to refer to MSOP staff as a whole” as opposed to specifically addressing

MRC members. (Defs.’ Resps. at 8.) Defendants nevertheless answered the interrogatory,

describing the general makeup of the MRC without listing specific persons.               (Id.)

Defendants have further provided Plaintiffs with position descriptions of the various

members of the MRC, as well as their minimum qualifications. (Defs.’ Mem. on Mot. to

Compel at 6.) Plaintiffs’ objection to Defendants’ answer reasserts the relevance of their

interrogatory and makes clear their aim to argue that the Policy does not comport with the

Kruger settlement. (Pls.’ Mot. to Compel at 6.) As discussed supra, the Kruger settlement

is not relevant to the remaining claims in this matter, and, contrary to Plaintiffs’ position,

does not govern the current Policy. See Stone, 2019 WL 7546630, at *4. Plaintiffs’ motion

further fails to state how Defendants’ response failed to answer adequately their

interrogatory. See D. Minn. LR 37.1(f). Thus, Plaintiffs have failed to demonstrate how

Defendants have not comported with Rules 26 and 33.


                                                8
          CASE 0:19-cv-02622-ECT-TNL Doc. 68 Filed 02/09/21 Page 9 of 18




                 5. Interrogatory Number 8

        Plaintiffs requested Defendants “[i]dentify all training manuals and specific training

given to the staff who are assigned to reviewing media for patient possession.” (Pls.’ Disc.

Reqs. at 7.) Defendants again objected that staff training was not relevant to whether the

Policy’s prohibition on review of unrated or not-rated videos violated Plaintiffs’ First and

Fourth Amendment Rights, but nevertheless provided the same answer they provided in

response to interrogatory number 7. (Defs.’ Resps. at 8-9.) Defendants also state “there

are no specific training documents related to reviewing media, other than the policy, which

has been provided” to Plaintiffs. (Defs.’ Mem. on Mot. to Compel at 6.) In objecting to

Defendants’ answer to interrogatory number 8, Plaintiffs refer to their objection to

Defendants’ response to interrogatory number 7 without further comment. (Pls.’ Mot. to

Compel at 6-7.) Because Plaintiffs again fail to demonstrate how Defendants’ response

was insufficient, and because these documents do not exist, the motion to compel as it

relates to this interrogatory fails.

                 6. Interrogatories Number 9 and 10

        These interrogatories are largely intertwined and thus the Court discusses them in

tandem. In interrogatory number 9, Plaintiffs requested Defendants “[i]dentify all

evidence, including records, statements, and all other bases supporting Defendants [sic]

belief that unrated and non-rated movies at MSOP are more difficult to review than any

other movie patients have reviewed by the Media Review Committee monthly.” 6 (Pls.’


6
 According to the Policy, an MSOP client may request review of R-rated videos; Canadian Motion Picture
Association “18A” rated videos; “TV-MA” rated videos; or a video on the prohibited list which has not already been
appealed at a rate of once per month. (See the Policy at 4.)


                                                          9
          CASE 0:19-cv-02622-ECT-TNL Doc. 68 Filed 02/09/21 Page 10 of 18




Disc. Reqs.’ at 7.) In interrogatory number 10, Plaintiffs requested Defendants “[i]dentify

including citations to facts and evidence, the difference in review of unrated or not rated

movies opposed to rated movies such as R or TV shows rated TV-MA.” (Id.at 8.)

         Defendants objected to interrogatory 9 on the basis that the term “‘all evidence’ is

vague and overly broad.” (Defs.’ Resps. at 9.) Defendants did not object to interrogatory

number 10. (Id. at 10.) In answering interrogatory number 9 Defendants did, however,

provide a general response justifying the Policy’s prohibition of unrated videos and partial

prohibition of not rated videos, including why it is time-intensive to review not rated media

and how, in MSOP’s experience reviewing media, unrated videos often contain

contraband. (Id. at 9-10.) Defendants relied on the same answer when responding to

interrogatory number 10 (Id. at 10.) Plaintiffs’ objection to Defendants’ answers comprises

mostly of an argument against the Policy, namely that “[r]efusing to review media based

on Defendant [sic] answers transcends punishment,” and that “[s]taff convenience is not

excuse [sic] to punish, this also does not rise to the legitimate therapeutic or institutional

interests.” (Pls.’ Mot. to Compel at 8.) 7

         Whether Defendants may prohibit unrated and not rated videos under the Policy is

the crux of the surviving claims in this action. When considering Defendants’ Motion to

Dismiss under Rule 12 of the Federal Rules of Civil Procedure, the Court recommended

denying Defendants’ motion to dismiss the First Amendment claim, reasoning in part that



7
  Plaintiffs also argue that Defendants’ answer to this interrogatory is insufficient because “it is not consistent with
the current policy in place when the responses were [written].” (Id.) This seems to be the reason Plaintiffs filed the
2020 version of the Policy. (See ECF No. 51.) This version of the Policy defines permitted not rated videos slightly
differently than the 2019 version of the Policy. (Compare the Policy at 4 with ECF No. 51 at 4.)


                                                             10
            CASE 0:19-cv-02622-ECT-TNL Doc. 68 Filed 02/09/21 Page 11 of 18




unrated and not rated videos are further restricted than R-rated videos under the Policy

(which may be reviewed for approval), and therefore this provision of the Media Policy

may not survive a modified Turner analysis. Jannetta, 2020 WL 3405430, at *6-7; 8 see

also id. at 7 (“A more-developed record is necessary to review properly plaintiffs’ First

Amendment claim under the modified Turner approach.”). 9

           Defendants argue “[a]lthough Plaintiffs may disagree with Defendants’ reasoning

for the policy, they have not actually pointed to any materials or information that

Defendants have failed to provide.” (Defs.’ Mem. on Mot. to Compel at 7-8.) Defendants,

however, have not provided any records or statements forming the bases for the contours

of the Policy as it relates to unrated and not rated videos, instead objecting to interrogatory

number 9 as vague and overly broad and only answering the interrogatories with general

reasons for the Policy.

           Defendants’ bases for treating unrated and not rated videos differently under the

Policy than R-rated videos and other media that is reviewed by the MRC will be an

important part of the modified Turner analysis. The justification for why these videos are

often unreviewed is highly relevant. Therefore, the Court will grant the motion in part as

it relates to interrogatories 9 and 10. Defendants shall be required to answer and list any

official records, written statements, policies, or documents from the last five years that

address why unrated and not rated videos are difficult to review and justify different




8
    Also available at ECF No. 29 at 14-15.
9
    Also available at ECF No. 29 at 15.


                                                11
          CASE 0:19-cv-02622-ECT-TNL Doc. 68 Filed 02/09/21 Page 12 of 18




treatment under the Policy than videos that may be reviewed, to the extent this information

exists.

                7. Interrogatory Number 11

          Plaintiffs requested Defendants “[i]dentify the number of movies reviewed each

month within MSOP since 2007 and the ratio of movies prohibited as opposed to permitted,

additionally, how many of those movies were unrated or not rated both permitted and

prohibited.” (Pls.’ Disc. Reqs. at 11.) Defendants objected to the interrogatory as unduly

burdensome and overly broad, noting that this would encompass review of 13 years’ worth

of electronic and paper records. (Defs.’ Resps. at 10-11.) Defendants also answered they

would disclose MRC meeting minutes dating back to 2013. (Id. at 11; see also Defs.’

Mem. on Pls.’ Mot. to Compel at 8 (stating that Defendants produced media review minutes

and the master lists of media reviewed which identifies the name of the media, its rating,

and whether it was prohibited or permitted).) In their motion, Plaintiffs again rely on their

objection to Defendants’ answer to interrogatory number 9. (Pls.’ Mot. to Compel at 10.)

          When considering the proportionality of the scope of the remaining claims and the

burden on Defendants against what Plaintiffs request in interrogatory 11, the Court finds

that asking Defendants to produce 13 years’ worth of data would be overly broad and

unduly burdensome.        Plaintiffs are challenging a 2019 version of the Policy, and

Defendants answered in part by providing seven years’ worth of the MRC’s review of

media. This is a sufficient answer to this interrogatory.




                                               12
        CASE 0:19-cv-02622-ECT-TNL Doc. 68 Filed 02/09/21 Page 13 of 18




               8. Interrogatory Number 12

        Plaintiffs requested Defendants “[i]dentify in writing the reason for denial of each

movie giving documentation for the denial of each movie denied by [the] Media Review

Committee since 2007.”        (Pls.’ Disc. Reqs. at 8.)      Defendants objected that this

interrogatory was partially irrelevant, overly broad, and unduly burdensome, notably

because it would include “all MSOP clients who have ever requested review of media” and

“would require reviewing each client file to identify contraband notices, reviewing each

notice to identify [those] related to media, and then determining the reason for denying the

movie.” (Defs.’ Resps. at 12.)

        Plaintiffs note that the disclosure of other MSOP clients’ information may be subject

to laws such as HIPPA, but that such information can be redacted and therefore persist in

their request. (Pls.’ Mot. at 11.) Plaintiffs specifically seek “Notice of Secure forms” prior

to 2009 and contraband notices from 2009 to the present which deal with media requests,

because these forms would detail the decision on why videos were approved or denied.

(Id.)

        As discussed in the above section, Defendants have already provided seven years’

worth of the MRC’s review of media, which detail the name and rating of the media and

whether it was prohibited or permitted. Defendants have also noted that often these

minutes contain the reason for denial. (Defs.’ Mem on Mot. to Compel at 4.) It would be

unduly burdensome to compel Defendants to review every contraband notice (or older

related forms), identify which were media-related, and redact personal information of other

MSOP clients.


                                               13
       CASE 0:19-cv-02622-ECT-TNL Doc. 68 Filed 02/09/21 Page 14 of 18




              9. Conclusion

       As detailed above, many of Plaintiffs’ interrogatories were disproportional, unduly

burdensome, overly broad, or sought irrelevant information. Information relating to the

reasoning behind the Policy’s treatment of unrated and not rated videos, however, is highly

relevant to the surviving First and Fourth Amendment claims. For the foregoing reasons,

the Court will grant this motion in part and require Defendants to answer interrogatories 9

and 10 as outlined above at section III(A)(6). The motion shall be denied in all other

respects.

       B. Motion to Appoint Counsel

       Plaintiffs have previously requested referral to the Pro Se Project operated by the

Minnesota Chapter of the Federal Bar Association. (Pls.’ Mot. for Recommendation to the

Pro Se Project, ECF No. 36; see also August 11, 2020 Letter to the Court, ECF No. 44.)

The Court denied Plaintiffs’ motion. (ECF No. 41.) When Plaintiffs filed a Motion to

Reconsider this Court’s decision (ECF No. 49), the Honorable Eric C. Tostrud, District

Judge for the United States District Court for the District of Minnesota, denied the motion

and affirmed this Court’s ruling. (ECF No. 55.)

       Plaintiffs now move the Court to appoint counsel. (ECF No. 58 at 2.) In this motion,

Plaintiffs rely on much of the same case law they did in their Motion to Reconsider this

Court’s Order denying their Motion for Recommendation to the Pro Se Project. (Compare

ECF No. 49 at 2-3 with ECF No. 58 at 2-3.)

       While “[t]he court may request an attorney to represent any person unable to afford

counsel,” 28 U.S.C. § 1915(e)(1) (emphasis added), there is “no constitutional or statutory


                                              14
        CASE 0:19-cv-02622-ECT-TNL Doc. 68 Filed 02/09/21 Page 15 of 18




right to appointed counsel” in civil cases. Ward v. Smith, 721 F.3d 940, 942 (8th Cir. 2013)

(per curiam). As there has been no significant change in circumstances since the Court’s

August 11, 2020 Order, the Court will deny this motion without prejudice. (See ECF No.

41 at 2-4.) Should this matter proceed to trial, Plaintiffs may renew their request for

counsel at that time. See Trotter v. Lawson, 636 F. App’x 371, 373 (8th Cir. 2016) (per

curiam). (See also ECF No. 41 at 3-5 (denying Plaintiffs’ motion for referral to the pro se

project without prejudice and informing Plaintiffs they could request appointment of

counsel at the time of trial.).)

       C. Motion to Preserve Evidence

       Plaintiffs deposed Defendant Dr. Nicole Elsen by video on October 13, 2020. (See

Non-Doe Defs.’ Resp. to Pls.’ Mot. to Preserve Evidence (“Defs.’ Resp. to Pls.’ Mot. to

Preserve”) at 1-2, ECF No. 65.) Plaintiffs now move the Court to order Defendants to

preserve all emails and instant messaging that Dr. Elsen received on any device on that

date from 9:30 a.m. to 3:30 p.m., based on their belief that she was being coached during

her deposition. (Pls.’ Mot. to Preserve Evidence at 1-2, ECF No. 62.) In support of this

claim, Plaintiffs cite that: (1) Dr. Elsen sometimes waited 8-10 minutes before answering

questions during the deposition; (2) it was “obvious” that Dr. Elsen often looked at her

computer screen during the deposition; and (3) Plaintiffs could hear what they identified

as “the sound of messages coming in on her instant messaging software” during the

deposition. (Id. at 2.)

       Defendants state that, in response to Plaintiffs’ discovery request for these emails

and instant messages, they agreed to produce relevant communications and, after


                                              15
          CASE 0:19-cv-02622-ECT-TNL Doc. 68 Filed 02/09/21 Page 16 of 18




conducting a search, they found nothing relevant to disclose to Plaintiffs. (Defs.’ Resp. to

Pls.’ Mot. to Preserve at 2.) Defendants argue that Plaintiffs have not provided factual

basis for the assertion that Dr. Elsen was coached in her deposition and that they should

not be required to preserve or disclose irrelevant evidence to Plaintiffs. 10 (Id. at 3-5.)

         “The obligation to preserve evidence begins when a party knows or should have

known that the evidence is relevant to future or current litigation.” E*Trade Sec. v.

Deutsche Bank, AG, 230 F.R.D. 582, 588 (D. Minn. 2005). As previously stated when

analyzing Plaintiffs’ motion to compel, 11 however, “some threshold showing of relevance

must be made before parties are required to open wide the doors of discovery and to

produce a variety of information which does not reasonably bear upon the issues in the

case.” Hofer, 981 F.2d at 380; see Haddley, 2018 WL 2180253, at *3 (“[T]he scope of

discovery is intended to focus on the actual claims or defenses that are at issue in the

litigation.”).

         The evidence Plaintiffs cite in support of their theory that Dr. Elsen was coached

during her deposition is speculative at best. For their part, Defendants have conducted a

review of the communications Dr. Elsen received during her deposition and have

determined they are “outside the scope of this lawsuit,” as well as the deposition. (Defs.’

Resp. to Mot. to Preserve Evidence at 3; see also id. at 3-4.) Defendants are under no



10
   Defendants also argue Plaintiffs’ motion should be denied on the basis that they did not meet and confer with
Defendants prior to filing this motion. (Defs.’ Resp. to Pls.’ Mot. to Preserve at 4 n. 2 (citing D. Minn. LR 7.1(a).)
The Court reminds Plaintiffs that while they are litigating this matter pro se, they must comply with all applicable
rules, laws, and the like in this case. See Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir. 1984). The Court may in the
future deny motions if Plaintiffs do not make a good-faith effort to meet and confer with Defendants as required
under Local Rule 7.1(a).
11
   See supra at Section III(A)(1).


                                                            16
       CASE 0:19-cv-02622-ECT-TNL Doc. 68 Filed 02/09/21 Page 17 of 18




obligation to preserve evidence for which no threshold showing of discoverability, much

less relevance, has been made. Therefore, this motion shall be denied.

                                     IV. ORDER

      Therefore, based on the foregoing, and all the files, records, and proceedings herein,

IT IS HEREBY ORDERED that:

      1. Plaintiffs’ Motion to Compel Supplemental Answers to Interrogatories (ECF
         No. 50) is GRANTED IN PART AND DENIED IN PART.

             a. Defendants shall answer interrogatories 9 and 10 and list any official
                records, written statements, policies, or documents from the last five
                years that address why unrated and not rated videos are difficult to review
                and justify different treatment under the Policy than videos that may be
                reviewed, to the extent this information exists. Defendants shall answer
                on or before 14 days from the date of this Order.

             b. The motion is denied in all other respects.

      2. Plaintiffs’ Motion for Appointment of Counsel (ECF No. 58) is DENIED.

      3. Plaintiffs’ Motion to Preserve Evidence (ECF No. 62) is DENIED.

      4. Each party shall bear its own costs and attorney fees. See Fed. R. Civ. P.
         37(a)(5)(C).

      5. All prior consistent orders remain in full force and effect.




                                [continued on next page]




                                              17
       CASE 0:19-cv-02622-ECT-TNL Doc. 68 Filed 02/09/21 Page 18 of 18




      6. Failure to comply with any provision of this Order or any other prior consistent
         order shall subject the non-complying party, non-complying counsel and/or the
         party such counsel represents to any and all appropriate remedies, sanctions
         and the like, including without limitation: assessment of costs, fines and
         attorneys’ fees and disbursements; waiver of rights to object; exclusion or
         limitation of witnesses, testimony, exhibits, and other evidence; striking of
         pleadings; complete or partial dismissal with prejudice; entry of whole or
         partial default judgment; and/or any other relief that this Court may from time
         to time deem appropriate.




Date: February   8 , 2021                      s/Tony N. Leung
                                        Tony N. Leung
                                        United States Magistrate Judge
                                        District of Minnesota


                                        Jannetta, et al. v. Minnesota Dep’t of Human
                                        Servs., et al.
                                        Case No. 19-cv-2622 (ECT/TNL)




                                            18
